DETAILED ACTION
	This action is responsive to 08/26/2021.
	Claims 1-5 and 7-23 are pending.	
	This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (US Patent 10,180,745), hereinafter Shao, in view of Li et al. (US Pub. 2021/0124206 same as PCT/CN2018/108019 published 12/10/2018), hereinafter Li.
Regarding claim 1, Shao discloses a display device (see fig. 7) comprising: a display panel comprising a plurality of pixels (pixel units-see fig. 7 and [col. 12, ll. 6]) and a plurality of panel lines connected to the pixels (data signal lines 300-see fig. 7 and [col. 12, ll. 5]); a plurality of sensing electrodes on the display panel (touch electrodes 100-see fig. 7 and [col. 12, ll. 8]); a plurality of sensing lines connected to the sensing electrodes on the display panel (touch lines 110-see fig. 7 and [col. 12, ll. 6-8]); and a plurality of pads connected to the panel lines and the sensing lines (i.e., display signal terminals 143 and touch signal terminals 142-see fig. 7), wherein, at a fan-out part between the pixels and the pads, the panel lines are grouped into a plurality of first line groups (i.e., data lines 300 connected to display signal terminals 143-see fig. 7), the sensing lines are grouped into a plurality of second line groups (i.e., touch lines 110 connected to touch signal terminals 142-see fig. 7), and the first line groups and the second line groups are alternately arranged (see figs. 2-6, 7, 9, and 13-15, which illustrates various arrangements the data lines and the touch lines are alternately arranged).
Shao does not appear to expressly disclose -and fan out portions of the first line groups having a fan shape and fan out portions of the second line groups having the fan shape partially overlap at the fan-out part.
Li is relied upon to teach -and fan out portions of the first line groups having a fan shape and fan out portions of the second line groups having the fan shape partially overlap at the fan-out part (see, for example, figs. 6-7 and 10 with description in [0082]-[0086], which illustrates first fanout lines 220 and third fanout lines 620 connected to a plurality of data lines 610, and a plurality of second fanout lines 420 connected to a plurality of touch lines 410, and as shown in fig. 10, the fanout lines (first to third) at least partially overlap in the fanout area).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of 
Regarding claim 2, wherein the sensing lines are grouped into at least three or more second line groups (see fig. 6 with description in [col. 10, ll. 27-60], wherein 4 signal terminals are alternately arranged, wherein the number of signal terminals can generally be any integer equal to or larger than 2).
Claims 3-4, 8, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Li, and further in view of Kim et al. (US Patent 10,056,446), hereinafter Kim46.
Regarding claim 3, Shao discloses wherein the display panel comprises: a first area comprising a display area (first region 15-see figs. 1A and 7 and [col. 4, ll. 39-40]) and a non-display area around the display area (second region 16-see figs. 1A and 7 and [col. 4, ll. 40-42]); a second area in which the pads are located (i.e., area within the second region in which the driver chip 13 is disposed-see fig. 7).
However, Shao in view of Li does not appear to expressly disclose and a bending area between the first area and the second area, wherein the fan-out part is defined as a portion of the non-display area between the bending area and the display area.
Kim46 is relied upon to teach a bending area between the first area and the second area, wherein the fan-out part is defined as a portion of the non-display area between the bending area and the display area (see fig. 2, which illustrates a display having a bending region (BA) in a second region 2A, and a fan-out region between the bending region and the display region (DA)).

Regarding claim 4, Kim46 further relied upon to teach wherein, at the fan-out part, an interval between the panel lines of each of the first line groups becomes narrower as it goes from a portion adjacent to the display area to a portion adjacent to the bending area (as shown in fig. 2, spacing between wiring units 300 (which may be data lines) becomes narrower from the display region (DA) towards the bending area (BA)).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Kim46 with the inventions of Shao and Li such that spacing between the panel lines (signal wires 300) becomes narrower going from the display area towards the bending area, as taught by Kim46, which constitutes applying a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 8, Kim46 is further relied upon to teach wherein the display panel further comprises a first power metal on the fan-out part and connected to the pixels (see, for example, fig. 2, wherein second wiring unit 400 may be spaced apart from the first wiring unit 300 (data lines), and wherein the second wiring unit 400 may include a power line 400a supplying driving power to the display unit … the power line 400a may be an ELVDD line, an ELVSS line, or the like (see [col. 6, ll. 28-40])).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to by incorporating the teachings of Kim46 with the inventions of Shao and Li, such as a power metal for supplying driving voltage to pixels of the display, as taught by Kim46, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 17, Shao discloses wherein the pads comprise: a plurality of first pads connected to the panel lines; and a plurality of second pads and a plurality of third pads connected to the sensing lines, wherein the first pads are between the second pads and the third pads (see, for example, fig.6, which illustrates a plurality of first terminals 601 located at both ends of the driver chip 13, and a plurality of second signal terminals 602 sandwiched between the plurality of first terminals on either side of the driver chip 13).
Regarding claim 18, Kim46 is further relied upon to teach further comprising a driving chip in the second area, wherein data lines among the panel lines are connected to the first pads through the driving chip, wherein the bending area is bent such that the second area is below the first area (see, for example, fig. 1, which illustrates folding the display about a bending axis (BAX) in the region, and for example, fig. 3 with further description in [col. 6, ll. 50-59], which teach a pad unit 500 on the end of substrate 100, wherein special chips and/or the like may be on the pad unit, wherein the first wiring unit 300 (data lines) may be connected to the pad units and may transmit a signal applied to the pad unit 500 to the display unit 200 via the chips).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further incorporate the teachings of Kim46 with the inventions of Shao and Li by including a bending region, wherein a portion of the substrate carrying pads/driving chips, and disposed on one of the substrate, can be folded along a folding axis in the bending region, as taught by Kim46, which constitutes combining prior art elements according to known methods to yield predictable results.
Claims 5 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Li, as in claim 1, and further in view of Kim46 as in claim 3, and further in view of Kim et al. (US Pub. 2021/0011572), hereinafter Kim72.
Regarding claim 5, Shao in view of Li and Kim46 does not appear to expressly teach wherein, at the fan-out part, an interval between the sensing lines of each of the second line groups becomes narrower as it goes from a portion adjacent to the display area to a portion adjacent to the bending area.
Kim72, in for example, fig. 2A, illustrates a region 225 having touch drive IC (TDI) signal lines (230), wherein interval between adjacent TDI lines becomes smaller in the fan-out area. 
In the invention of Kim72, the bending region is closer to the display area than the fan-out region, however, a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have glean from the teachings of Shao, Li, Kim46, and Kim72 the concept of placing the bending region before or after the fan-out 
Regarding claim 19, Kim72 is further relied upon to teach wherein the first line groups comprise: a center part having a fan shape; and a plurality of inclined parts extending in a diagonal direction along a left and right boundary of the fan shape with the center part interposed therebetween (see Kim-see figs. 2A and 4).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further incorporate the teachings of Kim72 with the inventions of Shao, Li, and Kim46, such that the display signal lines are arranged in a fan-shaped structure with some of the signal lines having inclined parts extending in a diagonal direction, as taught by Kim72, which makes it possible to easily manufacture a full-screen display apparatus by reducing a length of a fan-out area of the TDI signal line (see abstract and [0023]).
Regarding claim 20, Kim46 is relied upon to teach wherein, at the fan-out part, an interval between the panel lines of each of the center part and the inclined parts becomes narrower as it goes from a portion adjacent to the display area to a portion adjacent to the bending area (as shown in fig. 2, spacing between wiring units 300 (which may be data lines) becomes narrower from the display region (DA) towards the bending area (BA)).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Li and further in view of Kim72.
Regarding claim 7, Shao in view of Li does not appear to expressly teach wherein the first line groups and the second line groups are alternately spaced apart from each other without overlapping each other in the bending area.
Kim72 is further relied upon to teach wherein the first line groups and the second line groups are alternately spaced apart from each other without overlapping each other in the bending area (see, for example, figs. 2A and fig. 3, also [0018], [0022], wherein the TDI signal lines (230, 340) and the DDI signal lines (250, 350) are alternately spaced and do not overlap in the bending region (240, 310)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Kim72 with the inventions of Shao and Li such that the first and second line groups are alternately spaced and non-overlapping in the bending area, as taught by Kim72, thereby preventing the generation of crack and reducing a length of a fan-out area (see [0050]).
Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Li as in claim 1 above, and further in view of Kim46 as in claim 8 above, and further in view of Jeong et al. (US Pub. 2019/0095007), hereinafter Jeong.
Regarding claim 9, Shao in view of Li and Kim46 does not appear to expressly teach wherein in a plan view, the first power metal overlaps portions of the first and second line groups that overlap each other in the fan-out part.
Jeong is relied upon to teach wherein in a plan view, the first power metal overlaps portions of the first and second line groups that overlap each other in the fan-out part (see, for example, fig. 3, which illustrates a driving voltage supply line 30 (herein equated to the claimed first power metal) that overlaps touch wires 720 and fan-out wire 210 (more specifically inside wire 213i), which may transmit pulse signals such as gate signal and data signals, and direct current such as power)-see [0074] and [0082]). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Jeong with the inventions of Shao, Li, and Kim46 such that the first power supply bar overlaps with portions of the display and sensing lines, as taught by Jeong, which constitutes combining prior art elements according to known methods that sought to reduce an area of the non-display area during a process of manufacturing a bent display (see [0004]).
Regarding claim 10, Jeong is further relied upon to teach wherein the first power metal comprises a plurality of protruding parts protruding toward the bending area as overlapping portions of the first and second line groups that overlap each other (see, for example, fig. 3, which illustrates protrusions that extend to connect to terminal unit 20 at terminals 23).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Jeong with the inventions of Shao, Li, and Kim46 by including protrusions of a power supply bar that extend towards the bending region, as taught by Jeong, in order to supply a driving voltage to the driving voltage supply line via the terminal unit 20.
Regarding claim 11, Jeong is further relied upon to teach wherein one side of the first power metal facing the bending area extends in parallel with the bending area see fig. 3, wherein one side of the driving voltage supply line 30 is parallel with the bending area BA).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Jeong with the inventions of Shao, Li, and Kim46 such that the power supply bar runs parallel with the bending area, as taught by Jeong, which constitutes combining prior art elements according to known methods that sought to reduce an area of the non-display area during a process of manufacturing a bent display (see [0004]).
Regarding claim 12, Jeong is further relied upon to teach wherein the panel lines comprise data lines connected to the pixels (in the display area, data lines (DL)-see fig. 6), wherein, at the fan-out part, the data lines are in a first wiring layer (see fig. 6 with description in [0153]-inside wire 213i (of fan-out wire 210) is disposed on the gate insulation layer 121), the first power metal is in a second wiring layer on the first wiring layer (see fig. 6, wherein driving voltage supply line is disposed on the interlayer insulation layer 130, which is above the inside wire 213i), and the sensing lines are in a third wiring layer on the second wiring layer (see fig. 6, wherein the touchscreen layer 700 is disposed on the encapsulation layer 400, which is above the interlayer insulation layer 130). 
 Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Jeong with the inventions of Shao, Li, and Kim46 such that overlapping power, data, and sensing lines are placed on different insulating layers, as taught by Jeong, which constitutes combining prior art elements according to known methods that sought to 
Regarding claim 13, Jeong is further relied upon to teach wherein, at the bending area, the data lines and the sensing lines are in the second wiring layer (see, for example, figs. 17-18 with description in [0218], wherein the touch wire 720 may be disposed on the same layer as the connection wire 215 of the fan-out-wire 210 at the bending area BA).  
Regarding claim 14, wherein, at the second area (the second area 2A after the bending area BA is herein equated to the claimed second area-see figs. 6-7 and [0071]), the data lines are in the first wiring layer (see fig. 6, wherein the outside wire 213o (of the fan-out wire 210 is disposed on the gate insulation layer 121 in the outside area 2A), and the sensing lines are in the third wiring layer (see, for example, fig. 7).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Li as in claim 1 above, and further in view Jeong.
Regarding claim 21, Jeong is further relied upon to teach wherein the display panel further comprises a thin film encapsulation layer on the pixels (encapsulation layer 400-see fig. 6 and [0075]-[0076]), wherein the sensing electrodes are in contact with the thin film encapsulation layer (see, for example, fig. 6 with description in [0076], wherein touchscreen layer 700 includes touch electrode 710 having various patterns to provide a touchscreen function on the encapsulation layer 400).  
.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Li as in claim 1 above, and further in view of Kim46 as in claim 8 above, and further in view of Kim et al. (US Pub. 2017/0288008 same as US Patent 9,893,139), hereinafter Kim08.
Regarding claim 15, Shao in view of Li and Kim46 does not appear to expressly teach wherein the display panel further comprises a second power metal extending from the first power metal and in the second area through the bending area.
Kim08 is relied upon to teach wherein the display panel further comprises a second power metal extending from the first power metal and in the second area through the bending area (see, for example, fig. 2, which illustrates a first power supply line 10 that may include a first body unit 11, and a first extension unit 13 connecting the first body unit 11 to first fan-out units 15 via a bending region BA).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further incorporate the teachings of Kim08 with the inventions of Shao, Li, and Kim46 by including a second power metal that extends from the first power metal to a second area via a bending area, as taught by Kim08, which allows for reduction in crosstalk phenomenon by 
Regarding claim 16, Kim08 is further relied upon to teach wherein in a plan view, a portion of the panel lines and a portion of the sensing lines in the second area overlap the second power metal and extend to intersect each other (see fig. 2-data fan-out wires 40 overlap the first body unit 11, the extension unit 13, and the fan-out units 15).  
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Jeong and Li.
Regarding claim 22, Shao discloses a display device (see fig. 7) comprising: a display panel comprising a plurality of pixels (pixel units-see fig. 7 and [col. 12, ll. 6]) and a plurality of panel lines connected to the pixels (data signal lines 300-see fig. 7 and [col. 12, ll. 5]); a plurality of sensing electrodes on the display panel (touch electrodes 100-see fig. 7 and [col. 12, ll. 8]); a plurality of sensing lines connected to the sensing electrodes on the display panel (touch lines 110-see fig. 7 and [col. 12, ll. 6-8]); a plurality of pads connected to the panel lines and the sensing lines (i.e., display signal terminals 143 and touch signal terminals 142-see fig. 7); wherein, at a fan-out part, the panel lines are grouped into a plurality of first line groups (i.e., data lines 300 connected to display signal terminals 143-see fig. 7) and the sensing lines are grouped into a plurality of second line groups (i.e., touch lines 110 connected to touch signal terminals 142-see fig. 7).
Shao does not appear to expressly disclose a first power metal in a fan-out part between the pixels and the pads and connected to the pixels, wherein in a plan view, 
Jeong is relied upon to teach a first power metal in a fan-out part between the pixels and the pads and connected to the pixels (see Jeong-driving voltage supply line 30-see fig. 3 with description in [0081]), wherein in a plan view, the first power metal overlaps portions of the first and second line groups that overlap each other (see, for example, fig. 3, which illustrates a driving voltage supply line 30 (herein equated to the claimed first power metal) that overlaps touch wires 720 and fan-out wire 210 (more specifically inside wire 213i), which may transmit pulse signals such as gate signal and data signals, and direct current such as power)-SEE [0074] and [0082]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Jeong with the invention of Shao such that a first power supply bar overlaps with portion of display and sensing lines, as taught by Jeong, which constitutes combining prior art elements according to known methods that sought to reduce an area of the non-display area during a process of manufacturing a bent display (see [0004]).
Shao in view of Jeong does not appear to expressly teach and fan out portions of the first line groups having a fan shape and fan out portions of the second line groups having the fan shape partially overlap at the fan-out part.
Li is relied upon to teach and fan out portions of the first line groups having a fan shape and fan out portions of the second line groups having the fan shape partially overlap at the fan-out part (see, for example, figs. 6-7 and 10 with description in [0082]-[0086], which illustrates first fanout lines 220 and third fanout lines 620 connected to a plurality of data lines 610, and a plurality of second fanout lines 420 connected to a plurality of touch lines 410, and as shown in fig. 10, the fanout lines (first to third) at least partially overlap in the fanout area).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Li with the inventions of Shao and Jeong such that in the fan-out area, display lines and touch sensing lines at least partially overlap, as taught by Li, which can effectively reduce the fanout line area and help to achiever a narrow border (see abstract, [0094], and [0097]).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Jeong and Li as in claim 22 above, and further in view of Kim46.
Regarding claim 23, Shao discloses wherein the display panel comprises: a first area comprising a display area (first region 15-see figs. 1A and 7 and [col. 4, ll. 39-40]) and a non-display area around the display area (second region 16-see figs. 1A and 7 and [col. 4, ll. 40-42]); a second area in which the pads are located (i.e., area within the second region in which the driver chip 13 is disposed-see fig. 7).
Shao does not appear to expressly teach a bending area between the first area and the second area, wherein the fan-out part is defined as a portion of the non-display area between the bending area and the display area.
Kim46 is relied upon to teach a bending area between the first area and the second area, wherein the fan-out part is defined as a portion of the non-display area between the bending area and the display area (see fig. 2, which illustrates a display having a bending region (BA) in a second region 2A, and a fan-out region between the bending region and the display region (DA)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Kim46 with the invention of Shao, Jeong and Li such that the fan-out part is between a bending area and a display area of the display, as taught by Kim46, which constitutes combining prior art elements according to known methods to yield predictable results.
Shao in view of Jeong and Kim46 does not appear to expressly teach wherein the first line groups and the second line groups are alternately arranged and partially overlap each other at a portion of the fan-out part adjacent to the display area.
Li is further relied upon to teach wherein the first line groups and the second line groups are alternately arranged and partially overlap each other at a portion of the fan-out part adjacent to the display area (see, for example, figs. 6-7 and 10 with description in [0082]-[0086], which illustrates first fanout lines 220 and third fanout lines 620 connected to a plurality of data lines 610, and a plurality of second fanout lines 420 connected to a plurality of touch lines 410, and as shown in fig. 10, the fanout lines (first to third) at least partially overlap in the fanout area).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Li with the inventions of Shao, Jeong, and Kim46 such that in the fan-out area, display lines and touch sensing lines at least partially overlap, as taught by Li, which can 
Response to Arguments
Applicant’s arguments (see Applicant Remarks, pg. 9-10) have been considered but are moot because of new ground(s) rejection in view of Li et al. (US Pub. 2021/0124206).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627